The Court,
under the peculiar circumstances of the case., left it to foe jury to give wha,t they thought reasonable.
Moultrie, for plaintiff. Pringle, for defendant.
The Jury accordingly allowed, the average price of the negroes, between the first and last sale, according to the scale of depreciation, with interest on that sum till the time of verdict- In this verdict all parties acquiesced.
In the course of the arguments, the case of Liber and wife against the executors of Parsons, (ante,) was relied on, as in point for the plaintiff, for the full value of the negroes. And in reply, it was acknowledged, that the doctrine laid down for the plaintiff in that case, was the general law with regard to damages. But that this was an exception to the general rule, on account of the peculiar circumstances under which these different contracts were made, and the extreme hardship of the case should it fall on Burke., who had never gained a shilling by it, and who was the only person left to make good whatever damages might be given.